         Case 1:16-cv-10462-PBS Document 167 Filed 03/02/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

                                                 )
PROJECT VERITAS ACTION FUND,                     )
          Plaintiff,                             )
                                                 )
        V.                                       )        Civil Action No. l:16-cv-10462-PBS
                                                 )
RACHAEL ROLLINS,                                 )
          Defendant                              )


                                            JUDGMENT

        This matter having come before the Court on the parties' cross-motions for summary

judgment (dkt. nos. 101 & 113) and the defendant's motion to dismiss (dkt. no. 112), it is hereby

ORDERED that, pursuant to the opinion and judgment of the Court of Appeals (dkt. nos. 158 &

159):

    1. Judgment is entered against the plaintiffs claim that Mass. G.L. c. 272, § 99, is
       substantially overbroad in contravention of the First Amendment (i.e., Count I, ,-i 35, of
       the Second Amended Complaint (dkt. no. 83));

    2. The plaintiffs claim that Mass. G.L. c. 272, § 99, contravenes the First Amendment
       insofar as it prohibits the secret, nonconsensual audio recording of all government
       officials discharging their official duties in public spaces (i.e., Count I, ,-i,-i 36-38, of the
       Second Amended Complaint) is dismissed for lack of jurisdiction;

   3. Judgment is entered against the plaintiffs claim that Mass. G.L. c. 272, § 99, contravenes
      the First Amendment insofar as it prohibits the secret, nonconsensual audio recording of
      any person who does not have a reasonable expectation of privacy in what is recorded
      (i.e., Count II of the Second Amended Complaint).


IT IS SO ORDERED.



Date: 3/2/2021                                           /s/ PATTI B. SARIS
                                                         Hon. Patti B. Saris
                                                     United States District Judge
